Citation Nr: 1542855	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-47 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the disability evaluation for a service-connected left knee disability from 20 percent to 10 percent, effective May 1, 2009, was proper. 

2.  Entitlement to an increased rating for a right knee disability, rated as 10 percent disabling from February 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in August 2015.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to an increased rating for a left knee disability has been raised by the record in a December 2012 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO reduced the rating for the Veteran's left knee degenerative arthritis with loose body from 20 percent disabling to 10 percent, effective May 1, 2009.

2.  The 20 percent rating had been in effect since May 16, 2000, which was more than 5 years.

3.  The February 2009 rating decision was made without consideration of pertinent law and regulations.


CONCLUSION OF LAW

The reduction of the disability evaluation from 20 percent to 10 percent, effective May 1, 2009 for a service-connected left knee disability was improper.  38 U.S.C.A. §§ 1155, 5112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.85, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Board notes that VCAA does not apply for issues involving a rating reduction, as there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i) (2015), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) (2015) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e) (2015).

The RO complied with the procedures required under 38 C.F.R. § 3.105(e) (2015) for reducing the Veteran's disability rating by way of an October 2008 letter notifying him of his rights and giving him an opportunity for a hearing and time to respond.

Additionally, the Veteran was afforded a hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist is satisfied, and the Board may proceed with appellate review.

Analysis

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2015).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.

Having determined above that the Veteran received proper notice of the proposal to reduce his left knee disability rating, the Board notes that the remaining question is whether the reduction was proper.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) (b) (2015).  Those sections provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) (2015) specify that those considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Pursuant to 38 C.F.R. § 3.344(c), an examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2015).  The question is thus whether an examination had shown an improvement warranting reduction in the rating.

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  However, the Court has specified a different burden of proof with respect to ratings reductions claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 20 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a) (2015), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 420; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Under 38 C.F.R. § 3.344(c) (2015), the substantive requirements of subsection (a) and (b) are applicable for ratings which have continued for long periods at the same level, i.e., 5 years or more.  In this case, a 20 percent rating for a left knee disability was assigned from May 16, 2000.  Thus, when the RO undertook its reduction in 2009, the Veteran's rating had continued for more than 5 years, triggering the requirements contained in § 3.344(a) and (b) (2015).  See, e.g., Brown v. Brown, 5 Vet. App. 413, 417-18 (1993) (providing guidelines for computing time in reduction cases). 

Under 38 C.F.R. § 3.344(a) and (b) (2015), the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 419.

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000). 

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The Veteran's 20 percent disability rating for the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5258 was based on complaints of pain, x-ray evidence of loose body, and effusion.  MRI findings dated in May 2001 showed degenerative menisci and mild to moderate joint effusion.

The Veteran underwent a VA examination in March 2007.  At that time, he complained of swelling, cracking, and snapping noises in his knee, and decreased range of motion.  He also reported using a brace and cane.  Range of motion findings showed flexion of 0 to 72 degrees, with painful motion beginning at 69 degrees.  The examiner indicated the Veteran had no additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  The knee was had stable medial and lateral ligaments and stable anterior and posterior cruciate ligaments.  The examiner observed tenderness of the entire knee, but noted no weakness.  The diagnosis was degenerative arthritis with loose body.  

In an April 2007 rating decision, the RO informed the Veteran that his knee had shown improvement, and that the continued 20 percent rating was not considered permanent and was subject to a future review examination.

A December 2007 VA medical record showed indicated the Veteran reported worsening knee pain over the past 3 to 4 months, as well as less tolerance for walking, intermittent swelling, and experiencing locking and clicking in his knee.  A May 2008 VA medical record noted the Veteran had degenerative joint disease of the knee with joint effusion.  The Veteran reported minimal pain at that time.

Thus, the Veteran was afforded a VA examination in September 2008.  The Veteran reported constant pain, and complained of decreased range of motion, swelling, cracking and snapping noise, and locking.  He indicated he continued to use a brace and cane 4 to 5 times per week.  Range of motion testing indicated flexion of 0 to 65 degrees, with pain beginning at 64 degrees.  He had no additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The left knee had stable medial, lateral, anterior cruciate and posterior cruciate ligaments.  The Veteran was observed to have a limping gait.  A contemporaneous MRI showed degenerative arthritis with mild narrowing of the medial aspect of the knee joint and spurring of the patella; a loose body was noted to be possible, and no joint effusion was seen.  The examiner said that the knee disability had no effect on the Veteran's daily activities, except that he had to avoid standing longer than 10 minutes at a time, could not kneel, could not climb ladders, could no longer run, and wore slip on shoes because bending to tie the shoes caused pain in the knee.

On the basis of the September 2008 VA examination, the RO informed the Veteran in a September 2008 rating decision that it proposed to reduce his disability rating to 10 percent.  After affording the Veteran the proper notice under 38 C.F.R. § 3.105 (e) and waiting the appropriate amount of time, the RO reduced the Veteran's disability rating to 10 percent in a February 2009 rating decision.  In particular, the RO noted that the Veteran had flexion of 0 to 65 degrees with painful motion, no ligament instability, and x-ray findings showing degenerative arthritis with no joint effusion.  The RO stated that these findings were consistent with those of the May 2007 VA examination and showed "significant sustained improvement in left knee function."

An April 2009 treatment note included MRI results indicating the Veteran had a tear of the posterior horn of the medial meniscus in his left knee, as well as trace joint effusion.  A May 2009 VA medical record showed the Veteran complained of intermittent discomfort in the knees, made worse by trying to be active with his children.  He denied clicking or locking.  On physical evaluation, the examiner reported the Veteran had full range of motion.  However, the clinician separately noted that the Veteran's range of motion was only 20 to 50 degrees, active, and that passive was too painful to do and that the Veteran was tender all over the knee.  The clinician could not palpate any effusion, and observed no collateral ligament laxity.  

In August 2012, the Veteran underwent arthroscopy surgery of the left knee with chondroplasty, medial femoral condyle.  Postoperative diagnoses included grade 2 chondromalacia and chronic-appearing posterior horn medial meniscal tear.  An MRI performed in July 2012 showed chronic complete tear of the posterior horn medial meniscus at the root attachment with an associated meniscal ossicle, mild generalized partial thickness cartilage loss involving the medial compartment, and small joint effusion with a trace amount of fluid in a popliteal cyst.  

Given the basis for the grant of the 20 percent disability rating for the left knee in May 2000, the medical evidence of record suggests the May 2009 reduction was improper.  The 20 percent rating was predicated on complaints of pain, x-ray evidence of loose body, and joint effusion.  As detailed above, the Veteran has consistently complained of knee pain, which varied in severity throughout the appeal period.  As to joint effusion, although the September 2008 MRI did not show effusion, records dated in May 2008, April 2009, and July 2012 indicated the presence of effusion.  Lastly, with respect to x-ray evidence of loose body, the Board acknowledges that the August 2012 arthroscopy report indicated that evidence of loose body in the knee was not shown.  Nevertheless, evidence of record shows the Veteran had chronic complete tear of the posterior horn medial meniscus.  The complete tear suggests an overall worsening of the condition from the degenerative status of the menisci noted in the May 2001 MRI.  Thus, the preponderance of the evidence does not show that the Veteran's knee disability has clearly demonstrated sustained improvement.  Moreover, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life, and instead provided a single sentence regarding the purported physical improvement of the knee.

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case it must not only be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. at 350; see also Brown v. Brown, 5 Vet. App. at 421.  As such, the RO's failure to make such a determination in this case renders the reduction void.

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reduction from 20 percent to 10 percent void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  Accordingly, the previously assigned 20 percent rating for left knee degenerative arthritis with loose body is restored as of May 1, 2009.  The appeal is granted.


ORDER

Reduction of a 20 percent rating for service-connected left knee degenerative arthritis with loose body was improper; restoration of a 20 percent rating is granted.


REMAND

The Veteran's claim for an increased rating for a right knee disability was denied in a September 2013 rating decision.  The Veteran filed a timely Notice of Disagreement with the decision in October 2013.  A review of the record indicates the Veteran has not received a copy of the May 2015 Statement of the Case as it was mailed to an incorrect address.  As the AOJ has not issued a Statement of the Case to the Veteran's address of record, the Board is obligated to remand the claim.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.29 (2015).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case on the issue of entitlement to an increased rating for a right knee disability, based on the September 2013 rating decision and October 2013 Notice of Disagreement.  Inform the Veteran that the claim will be returned to the Board only if he timely submits a substantive appeal, VA Form 9, indicating his continued intent to appeal the decision.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


